Citation Nr: 0812493	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a contusion of the left forearm.

2.  Entitlement to service connection for residuals of a 
chest injury.

3.  Entitlement to service connection for a breathing 
disorder, to include as due to asbestos exposure and as 
secondary to residuals of a chest injury.

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to residuals of a contusion of the 
left forearm and chest injury.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran was afforded a videoconference Board haring in 
August 2007.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

The issues of entitlement to service connection for residuals 
of a contusion of the left forearm, residuals of a chest 
injury, a breathing disorder, to include as due to asbestos 
exposure and as secondary to residuals of a chest injury and 
a sleep disorder, to include as secondary to residuals of a 
contusion of the left forearm and chest injury are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of a contusion of the left forearm was last 
denied in a December 1992 rating decision on the grounds that 
chronic residuals of a contusion to the left forearm were not 
shown to have been incurred in service, and no appeal was 
initiated from that rating decision.

2.  Evidence received since the prior final December 1992 
rating decision raises the possibility that the veteran 
incurred chronic residuals of a contusion to the left forearm 
in service.  This evidence is neither cumulative nor 
redundant, it relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of sustaining the claim on appeal.


CONCLUSIONS OF LAW

1.  The RO's December 1992 denial of service connection for 
residuals of a contusion to the left forearm is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
contusion to the left forearm, and the claim is reopened.  38 
U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The only exception would be where evidence presented 
is either (1) beyond the competence of the individual making 
the assertion or (2) inherently incredible.  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran's claim of entitlement to service connection for 
residuals of a contusion of the left forearm was last denied 
in a December 1992 rating decision on the grounds that the 
evidence did not show that the veteran incurred a chronic 
disability in service.  At that time the evidence of record 
consisted of the veteran's service medical records, VA 
medical records dated in the 1980s and an October 1992 report 
of VA medical examination.  The veteran's service medical 
records showed that he incurred a contusion of the left 
forearm in March 1969.  

Evidence added to the record since the December 1992 rating 
decision includes statements and testimony from the veteran.  
The veteran has related the aforementioned March 1969 
contusion of the left forearm and explained that this 
occurred when he pinned his arm between a bomb rack and wing 
of an aircraft in service while operating a tow tractor.  He 
has further explained that since this incident he had 
constant pain in his left arm.  

The Board finds the evidence submitted since the December 
1992 rating decision is new and material.  The veteran's 
statements regarding in-service injury to his left forearm 
and continued pain in this arm are relevant to the 
unestablished fact of the incurrence of a chronic disability 
because they relate to persistent symptomatology, which is 
probative on the issue of chronicity.  When considered with 
the previous evidence of record-specifically the October 
1992 VA examiner's diagnosis of residuals, injury, left 
forearm-the new evidence is material.  The basis for the 
previous denial was that there was no evidence that the 
veteran incurred a chronic disability of the left forearm in 
service.  The recently submitted evidence is not cumulative 
or redundant and it has not previously been submitted.  It is 
thus new and material and the claim is reopened.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for residuals of a 
contusion of the left forearm is reopened.  To that extent 
only, the appeal is allowed.


REMAND

At his August 2007 Board hearing, the veteran stated that he 
was then receiving treatment at a VA facility.  The latest VA 
treatment records contained in the claims file are dated in 
the 1980s.  This indicates that there may be outstanding VA 
medical records.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, VA has a duty to seek these records.  38 C.F.R. § 
3.159(c) (2007). 

The veteran's service medical records show that in March 1969 
he incurred a contusion of his left forearm and left chest.  
He has reported pain in these areas and trouble breathing 
since the in-service injuries.  He has also reported 
difficulty sleeping since service due to pain in these areas.  
Given the veteran's complaints of recurrent symptoms, the 
findings in service and the possibility that his current 
complaints may be associated with service incidents, a 
medical examination, to include an opinion, is necessary to 
decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

As for the claimed breathing disorder, the veteran alleges 
that he was exposed to asbestos during an 11 month period in 
approximately 1969 when the ship he served on was in dry dock 
and he worked on putting in ventilation systems.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA must analyze the veteran's 
claim under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis 
v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  Effective from December 13, 2005, those 
provisions are now found at M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.  The guidelines provide, in part, that 
the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; 
that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that determination must 
be made as to whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency period and exposure information.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, Vet. App. 
428 (1993).  In short, VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
medical records not currently associated 
with the claims file and associate them 
therewith.

2.  Take appropriate action to develop 
evidence of the veteran's asbestos 
exposure before, during, and after his 
active service, to specifically include 
seeking information as to whether he may 
have been exposed during the 11-month 
period in approximately 1969 when he 
worked installing ventilation systems on 
the ship while in dry dock.  

3.  Thereafter, scheduled the veteran for 
an examination by a pulmonary specialist 
to determine the current nature and 
likely etiology of his lung disease.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Any indicated studies 
should be conducted.  Based on the 
examination and review of the record, the 
examiner should provide a medical opinion 
as to whether the veteran, at least as 
likely as not, has any lung disability 
due to asbestos exposure.  If it is found 
that the veteran does have asbestos-
related disability, the examiner should 
further opine whether such disability is, 
at least as likely as not, related to 
asbestos exposure in service.  The 
examiner should specifically comment upon 
the role of post-service asbestos 
exposure.  The examiner must explain the 
rationale for all opinions given. 

4.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
address the etiology of any diagnosed 
disorder(s) of the left forearm and 
chest, as well as any sleep disorder.  
The claims folder must be made available 
to the examiner for review in prior to 
the examination. 

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to the following: 

a)  whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed disability of the left 
forearm is attributable to the veteran's 
March 1969 contusion of the left forearm;

b)  whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed chest 
(musculoskeletal) disability is 
attributable to the veteran's March 1969 
contusion of the chest; and

c)  whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed sleep disorder is 
attributable to the veteran's March 1969 
contusion of the left forearm and/or 
chest contusion or any diagnosed 
breathing disorder.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


